Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-5, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 19-20 of U.S. Patent No. 10,582,532. Although the claims at issue are not identical, they are not patentably distinct from each other because metes and bounds of both set of claims cover the same subject matter with minimal different, where the different would have been obvious to one having ordinary skill in the art at the time of invention was made without departing from the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PAN et al. (US 2014/0140251 A1), hereinafter PAN.
Regarding claim 1, PAN discloses a method performed at a wireless device (any of the UE, see figures 14-15), the wireless device being connected to a first cell and a second cell (cell 1 is  Scell and cell 2 is Pcell, see ¶ 0065), the method comprising: 
transmitting an uplink message in the second cell, responsive to receiving a scheduling grant in the first cell (downlink and uplink data transmission of the Scell here may be scheduled by a DL grant and a UL grant of the Scell itself or be scheduled across the carriers by a DL grant and a UL grant of the PCell, see ¶ 0066); and 
receiving downlink data in the second cell, responsive to receiving a scheduling command in the second cell (downlink and uplink data transmission of the Scell here may be scheduled by a DL grant and a UL grant of the Scell itself or be scheduled across the carriers by a DL grant and a UL grant of the PCell, see ¶ 0066). 
Regarding claim 6, PAN discloses a method performed at a network node (eNB, see ¶ 0056), the network node serving a first cell and a second cell (cell 1 is  Scell and cell 2 is Pcell, see ¶ 0065), the method comprising: 
transmitting a scheduling grant to the wireless device in the first cell; 
receiving an uplink message from the wireless device in the second cell, according to the transmitted scheduling grant (downlink and uplink data transmission of 
transmitting a scheduling command to the wireless device in the second cell; and 
transmitting downlink data to the wireless device in the second cell, according to the transmitted scheduling command (downlink and uplink data transmission of the Scell here may be scheduled by a DL grant and a UL grant of the Scell itself or be scheduled across the carriers by a DL grant and a UL grant of the PCell, see ¶ 0066). 
Regarding claim 9, PAN discloses a wireless device (any of UE, see figures 14 and 15) configured to be connectable to a first cell and a second cell (cell 1 is  Scell and cell 2 is Pcell, see ¶ 0065), the wireless device comprising: radio circuitry; and processing circuitry operatively coupled to the radio circuitry, wherein the processing circuitry is configured to control the wireless device to: 
transmit an uplink message in the second cell, responsive to receiving a scheduling grant in the first cell (downlink and uplink data transmission of the Scell here may be scheduled by a DL grant and a UL grant of the Scell itself or be scheduled across the carriers by a DL grant and a UL grant of the PCell, see ¶ 0066); and 
receive downlink data in the second cell, responsive to receiving a scheduling command in the second cell (downlink and uplink data transmission of the Scell here may be scheduled by a DL grant and a UL grant of the Scell itself or be scheduled across the carriers by a DL grant and a UL grant of the PCell, see ¶ 0066).
PAN discloses a network node (eNB, see ¶ 0056) configured to serve a first cell and a second cell (cell 1 is  Scell and cell 2 is Pcell, see ¶ 0065), wherein the network node comprises: radio circuitry; and processing circuitry operatively coupled to the radio circuitry, wherein the processing circuitry is configured to control the network node to: 
transmit a scheduling grant to the wireless device in the first cell; receive an uplink message from the wireless device in the second cell, according to the transmitted scheduling grant (downlink and uplink data transmission of the Scell here may be scheduled by a DL grant and a UL grant of the Scell itself or be scheduled across the carriers by a DL grant and a UL grant of the PCell, see ¶ 0066); 
transmit a scheduling command to the wireless device in the second cell; and transmit downlink data to the wireless device in the second cell, according to the transmitted scheduling command (downlink and uplink data transmission of the Scell here may be scheduled by a DL grant and a UL grant of the Scell itself or be scheduled across the carriers by a DL grant and a UL grant of the PCell, see ¶ 0066). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAN in view of NGUYEN et al. (US 2016/0374082 A1), hereinafter NGUYEN.
Regarding claims 2, 8, 10, and 16, PAN fails to disclose prior to said transmitting and receiving, receiving one or more configuration messages indicating that downlink transmissions on the second cell are to be scheduled using self-scheduling on the second cell or indicating that uplink transmissions on the second cell are to be scheduled using cross-carrier scheduling on the first cell, or indicating both that downlink transmissions the second cell are to be scheduled using self-scheduling on the second cell and that uplink transmissions on the second cell are to be scheduled using cross-carrier scheduling on the first cell. 
In the same field of endeavor, NGUYEN discloses that according to LTE Rel. 10 and 11 (in relation to CA), there are two methods specified for scheduling in carrier aggregation; self-scheduling and cross-carrier scheduling. Dedicated RRC signalling is used for informing a UE during SCell establishment whether cross-carrier scheduling is activated/configured. If cross-carrier scheduling is not configured then no carrier indicator field (CIF) is included in the DCI (see ¶ 0106).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate NGUYEN’s teaching especially dynamically configuration of the S-cell for scheduling scheme in uplink or downlink directions in the network/system taught by PAN in order to adapt the UE’s transmission scheduling scheme based on the LTE standard. 

s 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAN in view of DAMNJANOVIC et al. (US 2015/0049709 A1), hereinafter DAMNJANOVIC.
Regarding claims 3 and 11, PAN fails to disclose the second cell is configured on a carrier where a listen-before-talk (LBT) protocol for transmission is required to be used, the method comprising: receiving the scheduling grant in the first cell; in a subframe occurring a predetermined number of subframes after receiving the scheduling grant, performing a clear channel assessment (CCA) in the second cell; and transmitting the uplink message responsive to success of the CCA.
In the same field of endeavor, DAMNJANOVIC discloses the group HARQ feedback message 670 may be transmitted during a next data frame, in response to receiving an uplink grant 650 in the next data frame or sometime after the data frame during which the one or more data subframes 630, 631, 632, 633, 634 were transmitted. The uplink grant 650 may cause the UE to perform its own CCA in a CCA period 665, transmit the group HARQ feedback message 670, and then transmit at least one data subframe 680, 681, 682. The uplink grant 650 may in some cases include a Physical Downlink Shared Channel (PDSCH) or Physical Uplink Shared Channel (PUSCH) grant and be associated with a HARQ identifier and new data indicator. The group HARQ feedback message 670 may in some cases be transmitted together with other uplink data (see ¶ 0074 and figure 6). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate DAMNJANOVIC’s teaching especially performing CCA in the next frame(s) once UE received a grant signal from the serving PAN in order to make sure the next subframes are clear for transmission of data.  

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over PAN in view of VUTUKURI et al. (US 2016/0073344 A1), hereinafter VUTUKURI.
Regarding claims 7, 15, PAN fails to disclose the second cell is configured on a carrier where a listen-before-talk (LBT) protocol for transmission is required to be used.
	In the same filed of endeavor, VUTUKURI discloses Listen Before Talk (LBT) scheme may be implemented by an LBT module in different devices e.g. the eNB or in the UE to determine whether SCell carrier is busy before transmitting in downlink or uplink (see ¶ 0059). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate VUTUKURI’s teaching in the network or device taught by PAN in order to determine the availability of the Scell carrier in uplink or downlink using well known scheme of LBT before data transmission.  

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412